COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-14-00127-CV


ALPHA-REPUBLIC INVESTMENTS,                        APPELLANT
LTD.

                                       V.

TEXAS DEPARTMENT OF                                APPELLEES
TRANSPORTATION, BROWN AND
GAY ENGINEERS, INC., ARCHER
WESTERN CONTRACTORS, LLC,
GRANITE CONSTRUCTIONS
COMPANY, AND THE LANE
CONSTRUCTION CORPORATION


                                   ------------

        FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                  TRIAL COURT NO. 2014-01095-158

                                  ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------




    1
     See Tex. R. App. P. 47.4.
      We have considered appellant’s “Agreed Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 18, 2014




                                      2